UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6445



JAMES GUY ARNOLD,

                                              Plaintiff - Appellant,

          versus


EDWARD J. RUDLOFF; KATHY A. PALMER; STEPHEN W.
WATERS, D. ROWLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-00-105-3)


Submitted:   September 20, 2001        Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Guy Arnold, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Guy Arnold appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Arnold v. Rudloff, No. CA-00-105-3 (N.D.W. Va. Mar. 2, 2001).

Further, we deny Arnold’s motion for appointment of counsel.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2